Jim Gunter, Justice, dissenting. I respectfully dissent. The majority points out that under Strickland v. Washington, 466 U.S. 668 (1984), a defendant must prove first that his attorney’s performance fell below an objective standard of reasonableness and next that the counsel’s performance actually had an adverse affect on the defense. Price v. State, 347 Ark. 708, 66 S.W.3d 653 (2002). Further, the majority points out that this court indulges a strong presumption that counsel’s conduct fell within the wide range of professional assistance. Id. Also, the defendant has the burden of overcoming that presumption by identifying acts and omissions of counsel which, when viewed from counsel’s perspective at the time of trial, could not have been the result of reasonable professional judgment. Id. Here, no proof was offered by appellant, and no hearing was had. Rather than have the court rule that the strong presumption that counsel’s performance falls to the court’s prior holding that failure to sever is presumed ineffective assistance, I would remand for a hearing. Here, the majority holds up its own presumption of ineffective assistance to the detriment of the strong presumption that counsel’s performance fit within a wide range of proper professional assistance. At most, this court should remand for a hearing on the issue. To do otherwise constitutes an apparent trend toward driving attorneys away from the practice of criminal law. Dickey, J., joins.